DETAILED ACTION
This non-final Office action is responsive to Applicant’s election with traverse (filed April 1, 2022). Applicant elected Species III (claims 1, 7-15) with traverse, arguing that “Species I-III share substantial overlapping subject matter in that they are all related to mitigation based on wireless strength information, and a search and examination of these Species together would not pose an undue burden.” (Page 2 of Applicant’s response) Applicant has not presented arguments that the identified species are not actually species or that the species are obvious variants of each other. Therefore, Applicant has not presented persuasive arguments. The election requirement is hereby made FINAL. Claims 1 and 7-15 are examined below. Non-elected claims 2-6 and 16-20 stand as withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zuberi et al. (US 2019/0138975).
[Claim 1]	Zuberi discloses an operational analytics system (abstract), comprising:
	an access point device configured to receive a wireless signal for at least one
wireless device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment. The tag is an example of a wireless device); and
	an electronic controller configured to receive a signal strength indicator for the at least one wireless device from the access point device, calculate a position of the at least one wireless device based on the signal strength indicator for the at least one wireless device, determine the position is a predetermined position, and when the at least one wireless device is at the predetermined position and meets a predetermined parameter, perform a mitigation operation (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; ¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information).
[Claim 7]	Zuberi discloses wherein the electronic controller is further configured to map the position of the at least one wireless device (¶¶ 13-18, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information).
[Claim 15]	Zuberi discloses a method comprising:
	receiving a wireless signal for a wireless device with an access point device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment. The tag is an example of a wireless device);
	receiving, with an electronic controller, a signal strength indicator for the wireless device from the access point device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information);
	calculating a position of the wireless device based on the signal strength indicator for the wireless device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance);
	determining the position is a predetermined position (¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item); and
	when the at least one wireless device is at the predetermined position and meets a predetermined parameter, performing a mitigation operation (¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (US 2019/0138975) in view of Krishnaiah (US 2017/0116589) in view of Gan et al. (WO 2007/086808 A2).
[Claim 8]	Zuberi discloses an operational analytics system (abstract), comprising:
	a plurality of access point devices configured to receive a wireless signal from a product in inventory (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment); and
	an electronic controller configured to receive signal strength indicators for the
plurality of access point devices, and track a position of the wireless device based on the signal strength indicator for the wireless devices, receive a signal strength indicator for the product from the plurality of access point devices, track the position of the product based on the signal strength indicator for the product, and calculate a distance between the tracked position of the user device and the tracked position of the product (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; ¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information).
	Zuberi tracks both the locations of a customer and the locations of a product   The locations of the product are tracked using a plurality of access point devices configured to receive a wireless signal from a product in inventory (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment). Zuberi tracks the locations of a customer using cameras, which are ultimately used to map correlated locations between a customer and a product (Zuberi: ¶ 70). Zuberi does not explicitly disclose a plurality of access point devices configured to receive a wireless signal for a wireless device (e.g., of a customer/shopper). Krishnaiah tracks user arrival and movement throughout a retail store using Bluetooth beacons in communication with a user’s device, based on a determination of signal strength and distance between the beacons and the user device (Krishnaiah: fig. 5, ¶¶ 24, 29-30, 37-43). Krishnaiah provides an alternative manner to Zuberi’s use of cameras to track user movement in a retail store. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to include a plurality of access point devices configured to receive a wireless signal for a wireless device (e.g., of a customer/shopper) since the prior art shows that both cameras (as taught by Zuberi) and wireless access point devices (as taught by Krishnaiah) are known ways of tracking a user path, including the path of a user as s/he arrives and moves through a retail store. Considering that Zuberi already uses similar wireless signal technology that determines location of a product via a product tag and antennas based on signal strength and a known physical layout and antenna spaces (Zuberi: ¶¶ 41-45), the Examiner submits that not only would those skilled in the art have had the technical ability to substitute the location tracking components of Zuberi with those disclosed in Krishnaiah (for specifically tracking a customer’s wireless device), but Zuberi also would be easily amenable to such a substitution since Zuberi already uses a plurality of access point devices configured to receive a wireless signal from a product in inventory. Additionally, such a proposed modification to Zuberi would have been obvious to those skilled in the art before Applicant’s effective filing date since it would have allowed Zuberi to more cost-effectively integrate location tracking for both customers and products into a single type of tracking system (e.g., one mainly comprising a plurality of access point devices configured to receive wireless signals) instead of having to pay for and maintain a system comprising multiple tracking sub-systems (e.g., one that involves both a plurality of access point devices configured to receive wireless signals and one that collects movement data via cameras).
Zuberi does not explicitly disclose when the distance between the tracked position of the wireless device and the tracked position of the product is below a threshold distance and at a predetermined location, reduce a number of the product in inventory. Zuberi does, however, disclose that co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance (Zuberi: ¶ 13) and if a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item (Zuberi: ¶¶ 15, 25). This means that a shopper is presumed to be in possession of an item for purchase if the shopper and the item are identified as being within a relevant proximity of each other and the shopper is determined to be in the checkout area. Zuberi does not explicitly disclose reducing a number of the product in inventory. Gan discloses that item movement may be tracked throughout a store and the history of movements may be shown on a graphics map display of the store layout (Gan: ¶ 43). A count of inventory items may be updated based on various detected actions, including item checkout processing and unpaid inventory items detected at exit locations (Gan: ¶ 46). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to, when the distance between the tracked position of the wireless device and the tracked position of the product is below a threshold distance and at a predetermined location (which Zuberi performs to determine that a product is being purchased, for example), reduce a number of the product in inventory in order to maintain more accurate inventory records to facilitate re-orders as needed and to prevent stock-out and reduce aging inventory (as suggested in Gan: ¶¶ 38, 47).
[Claim 11]	Zuberi discloses wherein the electronic controller is further configured to calculate the position of the wireless device and the product based on the signal strength indicator for the product, prestored positions of the access point devices and a radio transmission parameter (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶¶ 29-49 – Radio transmission parameters are evaluated). Zuberi tracks both the locations of a customer and the locations of a product   The locations of the product are tracked using a plurality of access point devices configured to receive a wireless signal from a product in inventory (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment). Zuberi tracks the locations of a customer using cameras, which are ultimately used to map correlated locations between a customer and a product (Zuberi: ¶ 70). Zuberi does not explicitly disclose wherein the electronic controller is further configured to calculate the position of the wireless device based on the signal strength indicator for the wireless device (e.g., of a customer/shopper). Krishnaiah tracks user arrival and movement throughout a retail store using Bluetooth beacons in communication with a user’s device, based on a determination of signal strength and distance between the beacons and the user device (Krishnaiah: fig. 5, ¶¶ 24, 29-30, 37-43). Krishnaiah provides an alternative manner to Zuberi’s use of cameras to track user movement in a retail store. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi wherein the electronic controller is further configured to calculate the position of the wireless device based on the signal strength indicator for the wireless device (e.g., of a customer/shopper) since the prior art shows that both cameras (as taught by Zuberi) and wireless access point devices (as taught by Krishnaiah) are known ways of tracking a user path, including the path of a user as s/he arrives and moves through a retail store. Considering that Zuberi already uses similar wireless signal technology that determines location of a product via a product tag and antennas based on signal strength and a known physical layout and antenna spaces (Zuberi: ¶¶ 41-45), the Examiner submits that not only would those skilled in the art have had the technical ability to substitute the location tracking components of Zuberi with those disclosed in Krishnaiah (for specifically tracking a customer’s wireless device), but Zuberi also would be easily amenable to such a substitution since Zuberi already uses a plurality of access point devices configured to receive a wireless signal from a product in inventory. Additionally, such a proposed modification to Zuberi would have been obvious to those skilled in the art before Applicant’s effective filing date since it would have allowed Zuberi to more cost-effectively integrate location tracking for both customers and products into a single type of tracking system (e.g., one mainly comprising a plurality of access point devices configured to receive wireless signals) instead of having to pay for and maintain a system comprising multiple tracking sub-systems (e.g., one that involves both a plurality of access point devices configured to receive wireless signals and one that collects movement data via cameras).
[Claim 12]	Zuberi does not explicitly disclose wherein the electronic controller is further configured to calculate the position of the wireless device by calculating first distances between the wireless devices (including a device of a customer/shopper) and the access point devices, respectively, based on the signal strength indicator for the wireless devices (including a device of a customer/shopper) and the radio transmission parameter, and calculating the position of the wireless devices (including a device of a customer/shopper) based on the first distances and the prestored positions of the access point devices. Zuberi does, however, track product movement using product tags, based on signal strength and the placement of various antennas (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment). Regarding movement of the customers (and their respective wireless devices), Zuberi performs this tracking through the use of cameras and not necessarily through the same access point devices used to track the product locations (Zuberi: ¶ 70). Krishnaiah tracks user arrival and movement throughout a retail store using Bluetooth beacons in communication with a user’s device, based on a determination of signal strength and distance between the beacons and the user device (Krishnaiah: fig. 5, ¶¶ 24, 29-30, 37-43). Krishnaiah provides an alternative manner to Zuberi’s use of cameras to track user movement in a retail store. It is noted that, while Zuberi does not explicitly use the word “distance” in terms of evaluating signal strength as it relates to product location, an evaluation of distance is implied in the ability to find patterns in signal strength based on a physical layout of the retail store, wherein RFID antennas are located, which RFID antennas share space, etc. (as seen in ¶¶ 42-45 of Zuberi). Additionally, Krishnaiah is very explicit about wireless signal strengths between user devices and beacons and the location of beacons yielding important information that serves to identify the locations of a user device as a user travels through the retail store (Krishnaiah: ¶¶ 39-45). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi wherein the electronic controller is further configured to calculate the position of the wireless device by calculating first distances between the wireless devices (including a device of a customer/shopper) and the access point devices, respectively, based on the signal strength indicator for the wireless devices (including a device of a customer/shopper) and the radio transmission parameter, and calculating the position of the wireless devices (including a device of a customer/shopper) based on the first distances and the prestored positions of the access point devices since the prior art shows that both cameras (as taught by Zuberi) and wireless access point devices (as taught by Krishnaiah) are known ways of tracking a user path, including the path of a user as s/he arrives and moves through a retail store. Considering that Zuberi already uses similar wireless signal technology that determines location of a product via a product tag and antennas based on signal strength and a known physical layout and antenna spaces (Zuberi: ¶¶ 41-45), the Examiner submits that not only would those skilled in the art have had the technical ability to substitute the location tracking components of Zuberi with those disclosed in Krishnaiah (for specifically tracking a customer’s wireless device), but Zuberi also would be easily amenable to such a substitution since Zuberi already uses a plurality of access point devices configured to receive a wireless signal from a product in inventory. Additionally, such a proposed modification to Zuberi would have been obvious to those skilled in the art before Applicant’s effective filing date since it would have allowed Zuberi to more cost-effectively integrate location tracking for both customers and products into a single type of tracking system (e.g., one mainly comprising a plurality of access point devices configured to receive wireless signals) instead of having to pay for and maintain a system comprising multiple tracking sub-systems (e.g., one that involves both a plurality of access point devices configured to receive wireless signals and one that collects movement data via cameras).
[Claim 13]	Zuberi discloses wherein the access point devices are installed in an indoor space (figs. 1A-1D, ¶¶ 25, 27 – The invention may be implemented in a retail shopping environment or a health care setting).
[Claim 14]	Zuberi discloses wherein the electronic controller is further configured to map the position of the at least one wireless device (¶¶ 13-18, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information). Zuberi does not explicitly disclose wherein the electronic controller is further configured to map the position of the wireless devices on a floor map of the indoor space. Both Krishnaiah and Gan explicitly display maps depicting movement. More specifically, Krishnaiah discloses that “the merchant device may provide an interface that allows the store associate to visualize (via animation) shoppers’ location and movement in the store” (Krishnaiah: ¶ 16; see also fig. 5). Similarly, Gan tracks item movement and explains that “the user can choose to show the inventory item movement history on a graphics map display of the store layout. The ‘item tracking’ function provides an animated graphical map display and plots on the map the movement history by drawing lines and animated direction arrows.” (Gan: ¶ 43) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi wherein the electronic controller is further configured to map the position of the wireless devices on a floor map of the indoor space in order to more conveniently and efficiently convey the type of information evaluated by Zuberi to system users to facilitate human analysis and decision-making related to Zuberi’s invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (US 2019/0138975) in view of Krishnaiah (US 2017/0116589) in view of Gan et al. (WO 2007/086808 A2), as applied to claim 8 above, in view of Motoki (US 2021/0090054).
[Claims 9, 10]	Zuberi does not explicitly disclose:
[Claim 9]	wherein when the number of the reduction of product in inventory does not meet a threshold number in a predetermined time, perform a mitigation operation;
[Claim 10]	wherein the mitigation operation includes issuing an alert to notify personnel of a failure to meet the threshold number in the predetermined time.
	In a possible cashier-less shopping environment, Motoki determines an elapsed time from when a commodity is removed from a shelf to when the commodity is read by the cart POS and generates a warning (e.g., of possible theft) if more than a predetermined time elapses before the commodity is read by the cart POS (Motoki: ¶¶ 34-55). In the case of a customer innocently forgetting to read the commodity quickly, a simple reminder may be sent to the customer to “prevent discomfort from being given to the customer” and/or a store clerk may intervene in an attempt to prevent actual theft from occurring (Motoki: ¶¶ 55, 69). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi:
[Claim 9]	wherein when the number of the reduction of product in inventory does not meet a threshold number in a predetermined time, perform a mitigation operation;
[Claim 10]	wherein the mitigation operation includes issuing an alert to notify personnel of a failure to meet the threshold number in the predetermined time
in order to facilitate convenient shopping and check-out in a retail store (including in a more customer-friendly as well as a cashier-less environment) while implementing mechanisms to more effectively prevent theft (as suggested in Motoki: ¶¶ 53, 55, 69).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (US 10,217,120) – Depicts a trajectory of shoppers in a retail space (fig. 15).
High et al. (US 2017/0213233) – Determines a customer path based on signal strength (¶ 30, claim 4).
High et al. (US 2016/0371755) – Determines a customer path, including customer arrival at a retail location, based on signal strength (¶¶ 18, 54, claim 11).
Zalewski et al. (US 2020/0118400) – Tracks items based on signal strength information (¶ 705) and tracks shopping movement (claim 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683